- sixteen [The following tweets from the International Brotherhood of Teamsters link to the letter printed above] @Teamsters Call 4 Vote Against @SwiftTransport Directors; FOR prop to end CEO control http://bit.ly/1VKehQ0 ; Mtg 5/24 $SWFT ; #corpgov ; #1u Shrhldrs Call 4 Vote Against Directors; FOR end to CEO's super voting stock http://bit.ly/1VKehQ0 ; #corpgov ; $SWFT Shrhldrs Call 4 Vote Against Directors; FOR end to CEO's super voting stock http://bit.ly/1VKehQ0 ; #corpgov ; $SWFT @SwiftTransport excessive pledging led 2 material financial risk. Vote FOR #4; AGAINST dirctrs http://bit.ly/1VKehQ0 #corpgov $SWFT 5/24
